Citation Nr: 1315785	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  08-28 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral cataracts, secondary to diabetes mellitus, type II.  

2.  Entitlement to service connection for sleep apnea, secondary to service-connected bronchitis with a history of asthma.  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Esquire


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to October 1969 and again from June 1972 to September 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the St. Petersburg, Florida, Department of Veterans Appeals (VA) Regional Office (RO), which granted service connection for bilateral cataracts, secondary to service-connected diabetes mellitus, type II, and awarded a noncompensable rating, effective April 2007.  The Veteran disagreed with the noncompensable rating and the current appeal ensued.  

Additionally, Virtual VA shows that by rating decision of March 2011, service connection for sleep apnea, secondary to service-connected bronchitis with history of asthma was denied.  Notification of that denial was sent to the Veteran the same month.  In a February 2012 rating decision, the RO indicated that a request to reopen was received from the Veteran in January 2012 and also a statement from his wife dated the same day was received on behalf of the claim.  Neither statement is associated with the claims file or Virtual VA.  In the February 2012 rating decision, it was noted that the claim for service connection sleep apnea was not yet final until March 2012.  Notification of the continued denial was sent to the Veteran in a letter of the same month.  

In August 2012, the Veteran revoked his representation by his accredited representative and a private attorney began to represent him for his pending claims for Veterans benefits.  A letter attached to his VAF 21-22a, indicated, in pertinent part, that the Veteran was appealing the February 2012 rating decision of the denial of service connection for sleep apnea, secondary to service-connected bronchitis with a history of bronchitis.  That rating decision cannot be appealed because the March 2011 rating decision denying the claim for service connection for sleep apnea was still open at that time.  Since the January 2012 statement characterized by the RO in the February 2012 rating decision as a request to reopen is not associated with the claims file, and it is not clear what the Veteran's intent was at that time, in order to give the Veteran every opportunity to pursue his claim, the Board will characterize that statement as a NOD to the March 2011 rating decision denying service connection for sleep apnea.  Therefore, the claim remains opened.  No statement of the case (SOC) regarding this matter has been furnished to the Veteran.  As such, the claim must now be remanded to allow the RO to provide the Veteran with an appropriate SOC on this issue.  Manlincon v. West, 12 Vet.App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet.App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet.App. 124, 130 (1996).  

Further, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.  However, that VLJ is no longer employed by VA.  The Veteran was given the opportunity to testify at another Board hearing.  In a letter of April 2013, he declined that opportunity to further testify at a hearing on behalf of his claim.  

The issue of entitlement to service connection for sleep apnea, secondary to service-connected bronchitis with a history of asthma being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the appeals period, bilateral cataracts due to diabetes mellitus, type II, has been manifested by vision no worse than 20/30 in the right eye and no worse than 20/40 in the left eye, with symptoms of mild cataracts only.  



CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral cataracts due to diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.31, 4.84a, Diagnostic Codes 6028, 6061 to 6079 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Board notes that where service connection has been granted and an initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is nonprejudicial.  See Dunlap v. Nicholson, 21 Vet. App. 112  (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

VA also has a duty to assist a veteran in the development of the claim. This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159  (2012). The RO associated the Veteran's service treatment records, private treatment records, and VA treatment records with the claims file.  No outstanding evidence has been identified.  

The Veteran was also afforded VA examinations in connection with the claim. The Veteran underwent a QTC examination on behalf of VA in August 2007.  He also underwent a VA examination in February 2008 and pursuant to the Board's remand in November 2010, the Veteran underwent additional VA examination in December 2010.  The VA examination reports were thorough and adequate upon which to base a decision.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to decide the claim.  

Further, the Veteran was provided an opportunity to set forth his contentions at a Travel Board hearing in April 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or Veteran's Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

As previously indicated above, the VLJ that held the April 2010 Travel Board hearing is no longer employed by VA.  The Veteran was notified by letter of his right to testify at another VA hearing.  He declined the opportunity.  However, the VLJ that held the April 2010 hearing did identify the issues on appeal.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Therefore, not only were the issues "explained in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet.App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2).   

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Initial Rating-Bilateral Cataracts

The Veteran asserts that his bilateral cataracts are more severe than currently rated.  He maintains that because he has a disability related to his service-connected diabetes mellitus, type II, he should be compensated for the disability.   

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

In determining the level of impairment, the disability must be considered in the context of the whole recorded history. 38 C.F.R. §§ 4.2, 4.41 (2011).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).  

Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When the appeal arises from an initial rating, as in this case, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that in determining the present level of disability for any increased evaluation claim, the Board must consider whether the rating should be "staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2012).  

The RO granted service connection for diabetes mellitus, type II associated with herbicide exposure in a June 2002 rating decision and a 20 percent rating was assigned, effective July 9, 2001, pursuant to DC 7913.  This 20 percent rating has been in effect since that time.  

Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913, and a separate rating is not warranted for bilateral cataracts,  as the evidence does not establish that a compensable rating is warranted.  

During the pendency of the appeal, the criteria for rating eye disabilities changed effective December 10, 2008.  The Veteran's underlying claim for service connection for bilateral cataracts was received prior to that date, therefore, the appeal will be considered under the old criteria.  73 Fed. Reg. 66,543 (Nov. 10, 2008). 

Prior to December 10, 2008, Diagnostic Code 6028 rated cataracts, senile and others, based upon impairment of vision if preoperative, and if postoperative, cataracts were rated on impairment of vision and aphakia.  38 C.F.R. § 4.84a, Diagnostic Code 6028 (2008).  In rating impairment of visual acuity, the best distance vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus, in which contact lenses are medically required.  3 8 C.F.R. § 4.75 (2008).  The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a (2008).  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (2008).  

A noncompensable rating is warranted for vision in both eyes that is correctable to 20/40.  A 10 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a , Diagnostic Codes 6078, 6079 (2008).  

The evidence of record does not support a compensable rating for the Veteran's cataracts.  

In August 2007, the Veteran underwent a QTC examination on behalf of the VA.  This examination indicated that an evaluation of the eyes was abnormal.  Findings showed bilateral cataracts.  No diagnostic tests were associated with the examination.  

In February 2008, the Veteran underwent an examination in connection with a claim for Social Security disability benefits.  His visual acuity was tested and indicated 20/30 in the right eye and 20/40 in the left eye.  No other findings related to his eyes were noted.  

In February 2008, the Veteran underwent a VA examination.  It was noted that the Veteran was seen for refraction.  It was noted that he was diabetic and treated with oral medication.  Visual acuity was 20/25 right eye and 20/20 left eye.  The assessment was diabetic patient with borderline control.  Refractive error was minimal.  Mild cataracts were noted.  

The Veteran testified at a Travel Board hearing in April 2010.  He testified that he currently had cataracts in both eyes and that he had not had surgery on either eyes.  He also stated that he did not receive treatment for his cataracts.  He stated that he wore glasses and that his cataracts had not worsened.  He indicated that he was service-connected for cataracts, and it was his belief that if you were service-connected for a disability, you should receive compensation for the same.  

Pursuant to the Board's April 2010 Travel Board hearing, the Veteran underwent a VA examination in December 2010.  He related that he had diabetes for approximately 10 years.  He denied pain, current ophthalmologic treatment, malignant neoplasm, or diplopia.   Examination revealed distance vision uncorrected 20/70 in the right eye and 20/200 in the left eye.  Best corrected vision was 20/20 in the right eye and 20/20 in the left eye.  Best corrected near vision was 20/20.  Pupils were equally round and reactive to light.  Fields were full to finger counting in both eyes.  Extraocular motilities showed full range of motion in both eyes.  The crystalline lenses of both eyes revealed grade 1 nuclear sclerosis.  The macula, vasculature, and peripheral retina were normal in each eye.  The diagnostic impression was nuclear sclerotic cataracts in both eyes, most likely secondary to normal aging changes.  The examiner indicated that the Veteran's functional vision was not impacted by his cataracts.  

Based on the evidence discussed, the Board finds that the Veteran's cataracts due to diabetes do not result in a restriction of vision to a separate compensable level.  Specifically, the Board notes in the December 2010 VA examination that the Veteran's vision is correctable to 20/20 bilaterally, with no signs of aphakia or other eye conditions, and bilateral cataracts secondary to normal aging changes.  Although it is shown that the Veteran does have bilateral cataracts, the examiner stated that the Veteran's functional vision is not impacted by the cataracts.  At no time during the appeals period has the Veteran's visual acuity reflected more than 20/40 in either eye (corrected), necessary for a compensable rating.  

The Board has considered the Veteran's statements, that his bilateral cataracts were more disabling than reflected by the noncompensable rating.  He contends that if you are service-connected for a disability, you should be compensated for the disability.  The percentage ratings represent as far as can be practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations of illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2012).  In this regard, the Veteran has already indicated that he did not receive any treatment for his cataracts, and the examiners who have examined him have indicated that his vision is correctable to normal 20/20 vision bilaterally, and his functional vision is not impacted by his cataracts.  As a result, if his bilateral cataracts are not disabling, he does not warrant compensation just because he has been found to have a disability, compensation is only warranted if the disability impacts his earning capacity.  

Additionally, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Veteran has not been shown to possess the competence to identify a specific level of disability of this disorder according to the appropriate diagnostic code.

Such competent evidence-concerning the nature and extent of the Veteran's bilateral cataracts has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the Veteran's bilateral cataract disability is evaluated.  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is not warranted.  

Consideration has been given as to whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral cataract disability, with the established criteria found in the rating schedule.  The Board finds that the Veteran's bilateral cataract symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms of his bilateral cataracts that are not addressed by the rating schedule.  Moreover, to the extent that the Veteran's bilateral cataracts may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability for the period under consideration.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Veteran has not alleged unemployability due to his bilateral cataracts.  He has stated that he was unemployable due to diabetes mellitus, type II, bronchitis, and asthma.  He was denied a TDIU by rating decision of March 2008.  He did not appeal that denial and the claim became final.  He has never indicated that his bilateral cataracts would prevent him from obtaining and maintaining employment.  Therefore, the Board finds that no further consideration of a TDIU award is warranted.  


ORDER

An initial compensable rating for bilateral cataracts is denied.  


REMAND

The Veteran asserts that service connection for sleep apnea, secondary to service-connected bronchitis with a history of asthma.  

By rating decision of March 2011, service connection for sleep apnea, secondary to service-connected bronchitis with a history of asthma was denied.  A January 2012 statement in support of his claim, which the Board will characterize as a NOD, was submitted on behalf of the claim.  The RO addressed the statement, and one submitted by his wife at the same time, in the February 2012, rating decision which continued the denial for sleep apnea.  Since the January 2012 statement is being construed as a NOD, and a SOC has not been issued, the Board has no discretion and is obliged to remand this issue for issuance of a SOC.  Manlincon v. West, 12 Vet.App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

The Veteran MUST be furnished an SOC on the issue of entitlement to  service connection for sleep apnea, secondary to service connected bronchitis, with a history of asthma, which addresses all pertinent evidence, laws and regulations relevant to his claim in compliance with the holding in Manlincon v. West as discussed above, and in accordance with 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefits sought, or the withdrawal of the Veteran's NOD.  If the Veteran perfects an appeal by timely submitting a substantive appeal, the matter should be returned to the Board for further appellate review.  If the claim remains denied, a supplemental statement of the case (SSOC) should be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
F. JUDGE FLOIWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


